Citation Nr: 0100585	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss, 
depression, nervousness, night sweats, loss of sleep, loss of 
appetite, fatigue and shyness, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a rash to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased (compensable) evaluation for 
residual of a laceration of the forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1991 and was deployed to the Persian Gulf from 
October 1990 to February 1991.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The veteran's claims of entitlement to service connection for 
insomnia, night sweats, nervousness, shyness and headaches, 
to include due to undiagnosed illnesses, will be addressed in 
the subsequent remand.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no current diagnosis of PTSD or hypertension or 
any demonstrated memory loss or disability associated with a 
loss of appetite.

3.  The veteran has been diagnosed with depression, 
eczematoid dermatitis, fibromyalgia and/or polymyositis.

4.  The veteran's depression, eczematoid dermatitis, 
fibromyalgia and/or polymyositis have not been etiologically 
linked to his active duty service by any competent medical 
opinion or by independently verifiable lay evidence.

5.  The veteran's use of Remeron has caused a hypertensive 
response unrelated to his service or any service-connected 
disability.

6.  There is no functional limitations associated with the 
residual laceration scar on the veteran's forehead and no 
evidence that it is poorly nourished, ulcerated, tender, 
painful or more than slightly disfiguring.


CONCLUSIONS OF LAW

1.  The evidence of record does not show that the veteran 
currently has a disability associated memory loss or with a 
loss of appetite as a result of his active military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

2.  The evidence of record does not show that the veteran 
currently has PTSD as a result of his active military 
service.  38 U.S.C.A. §§1101, 1110, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 
(2000).

3.  The evidence of record does not show that the veteran 
currently has hypertension as a result of his active military 
service.  38 U.S.C.A. §§1101, 1110, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

4.  The evidence of record does not show that the veteran's 
diagnosed fibromyalgia or polymyositis was incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, (2000).

5.  The evidence of record does not show that the veteran's 
diagnosed eczematoid dermatitis was incurred in or aggravated 
by his active military service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, (2000).

6.  The evidence of record does not show that the veteran's 
diagnosed depression was incurred in or aggravated by his 
active military service.  38 U.S.C.A. §§1101, 1110, 1131, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2000).

7.  The criteria for a compensable evaluation for a residual 
laceration scar of the forehead have not been met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a rash, joint pain, fatigue, 
memory loss, depression, PTSD and hypertension as a result of 
his service.  He believes that his rash, joint pain and 
fatigue are a result of undiagnosed illnesses incurred during 
his service in the Persian Gulf War.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Factual Background

The veteran's August 1991 medical history report indicates 
that a laceration on his forehead was sutured in 1990 with no 
sequela.  His accompanying separation examination report was 
completely normal except for noted appendectomy and scars on 
his forehead.  The veteran's blood pressure was 118/70 at the 
time of his separation examination.  His service medical 
records are otherwise completely devoid of any relevant 
complaints, findings, treatment or diagnoses.

Treatment records from Marietta Memorial Hospital indicate 
that the veteran was initially admitted in July 1997 for 
treatment of a single severe episode of major depressive 
disorder with psychotic features.  He was diagnosed with 
traumatic right knee arthritis.  He was discharged 6 days 
later.  

Tony Byler, M.D., in treatment records dated from July 1997 
to January 1998, describes treatment of the veteran for a 
single episode of major depressive disorder with psychotic 
features and an anxiety disorder with limited PTSD symptoms.  
In an August 1997 progress note, the physician indicates that 
although the veteran had some PTSD symptoms, he did not meet 
the full criteria.  Dr. Byler also notes that the veteran had 
traumatic right knee arthritis and a hypertensive response to 
Remeron.  The veteran was taking Remeron to treat his 
psychiatric disability.  

VA treatment records, dating from September 1997 to February 
1998 show that the veteran was initially seen for complaints 
of depression, memory loss, aching joints and constant 
fatigue.  In September 1997, he was diagnosed with 
hypertension, depression and arthralgia.  He was diagnosed 
with fibromyalgia and/or polymyositis in October 1997.  The 
following month, the veteran's chest, shoulders and hands 
were X-rayed as a result of his complaints of joint pain.  
Those studies showed no significant abnormalities. 

The record includes a January 1998 statement from a childhood 
friend and two statements from the veteran's wife, submitted 
in February and April 1998.  The friend noticed that the 
veteran had become shy and introverted after his return from 
the Persian Gulf.  This was unlike his previous behavior.  On 
several occasions, his friend helped to calm the veteran and 
listened all night long to the veteran's account of his 
nightmares.  His friend believed the veteran's condition had 
worsened in the previous year and noted that the veteran had 
attempted suicide because of his nightmares.  The veteran's 
wife stated that, in the six years she had been with him, the 
veteran had sleep disturbance, with nightmares and night 
sweats.  He was depressed and sometimes suicidal.  The 
veteran was very nervous and socially isolated himself during 
holidays.  Sometimes he was unable to walk due to his joint 
pain.  His wife also noted that he had flashbacks of the 
Persian Gulf, long and short-term memory loss and a loss of 
appetite.  She believed that all his symptoms had 
progressively worsened. 

The veteran also submitted a statement about his symptoms in 
April 1998.  He stated that his joint pain, fatigue and 
nervousness began during his deployment to the Persian Gulf.  
His depression, nightmares, memory loss and a loss of 
appetite had their onset after his return from the Persian 
Gulf.  He stated that he was being treated for these 
symptoms, as well as high blood pressure, and rashes.  He 
submitted time sheets for 1997 and 1998.  These records show 
that he was hospitalized at the end of July 1997 until 
January 1998.  The veteran also submitted information 
regarding his alleged inservice stressors in April 1998.  He 
stated the his stressors included:  major fuel leaks in the 
boiler room where he worked aboard the U.S.S. MACDOUGH; the 
deaths of several sailors on a neighboring ship due to a 
steam leak; his witness of a helicopter crash with one 
fatality and the shooting down of a SCUD missile seconds 
before impact with his ship.

Central Ohio Psychological Associates conducted an evaluation 
of the veteran's Minnesota Multiphasic Personality Inventory-
2 (MMPI-2) in April 1998.  The psychologist determined that 
the profile was invalid because the veteran had responded in 
an exaggerated manner.  It was unclear whether his invalid 
profile was motivated by a desire to call attention to his 
problems or as a false claim of psychological problems.

Later that month, the veteran underwent a VA fee-basis 
psychiatric examination.  The examiner was in receipt of the 
MMPI results and opined that the results were purposely faked 
either to call attention to the veteran's psychological 
distress or for the purpose of malingering.  The examiner 
also reviewed the veteran's claims file in addition to 
interviewing him.  The examiner indicated that the veteran 
ran down the DSM-IV list of PTSD symptoms as if he had 
memorized them and opined that his claims file did not 
contain corroborative evidence of his alleged trauma.  The 
examiner further noted that the veteran was overly dramatic 
and appeared to be trying to impress the examiner with his 
symptomatology.  Examination revealed no memory deficits.  
The examiner opined that the veteran did not have PTSD, but 
did diagnose major depression in partial remission.

An April 1998 VA fee-basis general medical examination report 
shows that the veteran complained of nightmares and insomnia.  
He reported missing approximately one day a week of work as a 
result of his sleep deprivation.  He also complained of a 
loss of appetite (reportedly losing 20 pounds in the last 18 
months), an intermittent pruritic rash in his groin area and 
swelling in his shoulder, wrist, finger, knee and ankle.  
There were no relevant complaints about the laceration scar 
on his forehead.  At the time of the examination, his blood 
pressure was 120/80.  Examination of his skin showed only an 
eczematoid rash in his groin area.  He was diagnosed with 
eczematoid dermatitis, history of weight loss without 
evidence of malnutrition and recurrent and chronic 
arthralgias and myalgias without demonstrable abnormality.

During his January 2000 Video Conference hearing before the 
undersigned, the veteran testified regarding a helicopter 
crash and a boiler room accident in a nearby ship he 
allegedly witnessed while serving in the Persian Gulf.  He 
testified that he had nightmares about these two events.  He 
was first told he had hypertension in 1996 and took 
medication for it on a daily basis.  He first experienced a 
skin rash in his groin area while serving in the Persian 
Gulf.  He also had a scar on his forehead above his left eye 
as a result of an inservice head injury.  It required one 
stitch to repair.  He felt sensitive about people looking at 
the scar and testified that it was a deep red color, and was 
tender and painful. 

Analysis

Service Connection

Initially, the Board notes that although the veteran has 
complained of memory loss, a loss of appetite, PTSD and 
hypertension, there is no competent evidence demonstrating 
that he currently has any memory loss or any disability 
associated with a loss of appetite, PTSD or hypertension.  In 
this respect, the April 1998 psychiatric evaluation found the 
veteran's memory intact and the April 1998 general medical 
examination noted a history of weight loss without any 
evidence of malnutrition.  Likewise, although medical 
treatment records show that the veteran had PTSD symptoms, he 
has not been diagnosed with PTSD.  Indeed the April 1998 
psychiatric examiner opined that he did not have PTSD.  
Moreover, although the veteran was earlier diagnosed with 
hypertension, this was clearly identified as a response to 
his use of Remeron.  Furthermore, during his January 2000 
hearing before the undersigned, the veteran was able to 
recall details of various past events when questioned by his 
service representative and the undersigned.  No memory loss 
was demonstrated.  His most recent medical examination report 
shows a normal blood pressure and no diagnosis of 
hypertension.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently. Brammer, 3 Vet. App. at 225. 

Although the veteran and his wife are competent to provide 
evidence of visible symptoms, they are not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

The veteran's skin rash, joint pain, fatigue and psychiatric 
disability have either been identified as symptoms of 
diagnosed conditions or are diagnosed disabilities.  In this 
respect, he has been diagnosed eczematoid dermatitis (skin 
rash), fibromyalgia (joint pain), polymyositis (fatigue) and 
major depression (psychiatric).  His fatigue has been 
attributed to his depression and fibromyalgia and/or 
polymyositis, while his joint pain has been associated with 
his fibromyalgia.  The provisions of 38 C.F.R. § 3.317 do not 
apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore these claims will be considered 
on a direct basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses and arthritis).

Considering these claims on a direct basis, the Board finds 
that although diagnoses of depression, eczematoid dermatitis 
and fibromyalgia and or polymyositis are of record, there is 
no medical evidence of treatment for any of these 
disabilities prior to 1997, almost 6 years after his 
discharge from service.  The veteran was also diagnosed with 
traumatic right knee arthritis at that time.  Further, there 
is no competent medical evidence attributing these 
disabilities to his service or any incident therein.  
Moreover, although he claims that his joint pain had its 
onset in service, there is no corroborative objective 
evidence of any inservice complaints. Finally, the veteran's 
opinion that these disabilities are linked in any way with 
his service is not competent evidence of causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the preponderance of the evidence is against 
service connection for depression, eczematoid dermatitis, 
fibromyalgia and/or polymyositis.

Increased Evaluation

The veteran contends, in essence, that he has a dark red scar 
on his forehead that is unsightly, tender and painful.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7805.  Pursuant to Diagnostic Code 7805, the scar is rated on 
limitation of function of the part affected.  Where there is 
no limitation of function of the part affected, a 10 percent 
disability evaluation is for assignment under Diagnostic Code 
7803 for superficial scars which are poorly nourished with 
repeated ulceration or under Diagnostic Code 7804 for 
superficial scars which are tender and painful on objective 
demonstration.  Diagnostic Code 7800 provides a 10 percent 
evaluation for moderately disfiguring scars on the head, face 
or neck.  

The most recent VA general medical examination shows no 
proffered complaints regarding the scar on the veteran's 
forehead.  Further, the examiner did not find any limitation 
of motion, weakness, tenderness or pain attributed to this 
scar.  Nor was it noted to be poorly nourished, ulcerated or 
disfiguring.  Examination of the veteran's head and face was 
unremarkable.  Since there is no clinical or other probative 
evidence of record indicating that the veteran has any 
impairment associated with his laceration scar of the 
forehead, the Board finds that there is no basis for the 
assignment of a compensable rating under Diagnostic Codes 
7800, 7803, 7804 and 7805.  Accordingly, the claim is denied.

In reaching this conclusion, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that a higher 
evaluation is not warranted.  Moreover, the Board finds that 
the disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's laceration scar has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.


ORDER

Service connection for PTSD, depression and hypertension, as 
well as for memory loss, loss of appetite, fatigue, rash and 
joint pain, to include as due to undiagnosed illnesses, is 
denied.

A compensable evaluation for residual scar of a forehead 
laceration is denied.


REMAND

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.

Several VA examination reports note the veteran's complaints 
of night sweats, insomnia, shyness and nervousness, but do 
not indicate whether or not there are any objective 
indications of the claimed symptoms or state whether they are 
attributed to any of his diagnosed disabilities or secondary 
to undiagnosed illness.  Further, the veteran's headaches 
were most recently assessed as "rule out posttraumatic 
headache syndrome," presumably based on the veteran's 
history of inservice head trauma.  However, his headaches 
have also been diagnosed as muscle contraction headaches and 
hemicranial headaches.  Since this evidence is somewhat 
contradictory, the Board finds that it would be helpful to 
afford the veteran comprehensive appropriate examinations for 
resolution of the apparently conflicting evidence.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for 
appropriate VA examinations to evaluate 
the nature of his alleged night sweats, 
insomnia, nervousness, shyness and 
headaches.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners for review 
prior to the examinations.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, the examiners are asked to 
offer diagnoses for any disability 
associated with night sweats, insomnia, 
shyness, nervousness and headaches found 
to be present.  If there are current 
disabilities present, the examiners are 
asked to offer opinions as to whether it 
is as likely as not that the disabilities 
are related to service, or whether the 
disabilities are manifestations of any 
other diagnosed disability found to be 
present.  If the examiners are unable to 
provide the requested opinions, the 
reports should so state.  Any opinion 
provided should be supported by a 
complete rationale.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

